NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL M. SANDOVAL,                             No. 17-36027

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05034-RBL

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
THE ARMY; ARMY BOARD
CORRECTION OF MILITARY
RECORDS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Daniel M. Sandoval appeals pro se from the district court’s summary

judgment in his action challenging the Army Board for Correction of Military

Records’s (“ABCMR”) denial of Sandoval’s application for correction of his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
military record. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s decision on cross-motions for summary judgment. Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment for defendants

because Sandoval failed to raise a genuine dispute of material fact as to whether

the ABCMR’s decision to deny his application was arbitrary, capricious, or not

supported by substantial evidence. See 5 U.S.C. § 706(2); Guerrero v. Stone, 970

F.2d 626, 628 (9th Cir. 1992) (setting forth standard governing judicial review of

ABCMR decisions).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Sandoval’s motion to supplement the record (Docket Entry No. 14) is

denied.

      AFFIRMED.




                                          2                                       17-36027